Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Washington County Life Savings Crew, Inc.,
(NPI: 1295723658),

Petitioner
Vv.

Centers for Medicare & Medicaid Services.
Docket No. C-10-838
Decision No. CR2285

Date: November 19, 2010

DECISION REMANDING CASE

I deny the motion for summary disposition of the Centers for Medicare & Medicaid
Services (CMS), because I find that the record is not adequate to support a final
resolution. I therefore dismiss without prejudice and remand the case so that either CMS
or its contractor, TrailBlazer Health Enterprises, Inc. (TrailBlazer), may develop the
record and issue a reconsideration decision based on the facts.

I. Background

By letter dated July 2, 2010, Washington County Life Savings Crew, Inc. (Petitioner)
appealed the decision of CMS to revoke Petitioner’s Medicare enrollment and Medicare
billing privileges. Hearing Request (HR). With its hearing request, Petitioner attached
various documents including a copy of a CMS-855B Medicare enrollment application
and correspondence between Petitioner and TrailBlazer.

On August 19, 2010, CMS filed its Exchange of Evidence/Argument and Motion for
Summary Disposition (CMS MSD) in this matter. CMS proffered five exhibits (CMS
Exs. 1-5), which I admit in the absence of objection. Petitioner responded to the CMS
motion (P. Response) on October 7, 2010. Petitioner also enclosed other documents and
a list of exhibits referencing these documents as its Exhibits 1-13. CMS did not object to
any of the materials submitted by Petitioner. I therefore admit all documents submitted
into evidence for this decision.

In this case, the following facts are undisputed. On September 28, 2009, TrailBlazer sent
Petitioner a notice letter stating that 42 C.F.R. § 424.515 —

requires Medicare providers to verify accuracy of their enrollment
information every five years in order to maintain Medicare billing
privileges. Please submit a completed CMS 855 application within 60
calendar days from the date of this letter to avoid revocation of your
Medicare billing privileges. This is the only notice you will receive
regarding this request.

CMS Ex. 1, at 1 (emphasis in original). This notice letter was sent to Petitioner at 65
Park St., Abingdon, VA 24210. Id.

Subsequently, on December 18, 2009, TrailBlazer mailed a document with the subject
line of “Notice of Possible Revocation of Medicare Billing Privileges” to Petitioner at the
same address in Abingdon, VA. CMS Ex. 2. The document stated that

42 C.F.R. § 424.535(a)(6) provides that if a —

provider or supplier fails to furnish complete and accurate information and
all supporting documentation within 60 [] calendar days of the provider or
supplier’s notification from CMS, the Medicare billing [] privileges may be
revoked. TrailBlazer requested revalidation on 9/28/2009, but has not
received a response to our original request.

CMS Ex. 2, at 1.

Then, on February 9, 2010, TrailBlazer wrote Petitioner that its Medicare billing
privileges were revoked effective January 17, 2010. CMS Ex. 3. This letter advising
Petitioner of its revocation due to noncompliance with the enrollment requirements of 42
C.F.R. § 424.515 was addressed to Petitioner at P.O. Box 290184, Wethersfield, CT
06129. Id. This different address for Petitioner was a “correspondence/pay-to” address
that CMS acknowledges that it had in its files. CMS Ex. 5, at 4 8.

The February 9, 2010 letter advised that, if Petitioner believed it could correct the
deficiencies, Petitioner could submit a corrective action plan (CAP) within 30 days.
CMS Ex. 3. In addition, the letter stated that if Petitioner believed that the determination
was not correct, it could request reconsideration before a contractor hearing officer within
60 days. Id.

On April 9, 2010, Petitioner submitted a Part B CAP Request Form. HR; P. Response.
Petitioner contends that it was advised —

to submit the application along with a copy of the letter and postmarked
envelop and request an appeal by completing the Part B CAP Request Form.
Explaining that the request for revalidation was received after the 30 day
return date.

P. Response.
On the Part B CAP Request Form Petitioner stated —

IN S/W PE REP MIKE ON 2/17 @ 214 IN REGARDS TO REVOKE LTR
RECEIVED. HE STATED TO SEND IN THIS APPEAL ALONG WITH WITH
THE REQUEST FOR REVALIDATION THAT WAS RECEIVED

ON 02/02. THE REQUEST DTD 12/18/09 WAS MAILED TO THE PHYSICAL
LOCATION AND RETURNED B/C THAT IS NOT THEIR
CORRESPONDENCE ADDRESS. THE ENVELOP WAS HAND WRITTEN
WITH THE CORRECT ADDRESS, P.O. BOX 290184 (POST MARKED
01/26/2010) AND REC’D ON 02/02 ... AFTER THE 30DAY/60DAY
WARNING. NOTICES PRIOR TO THIS WERE NOT REC’D IE. LTR REF.
DATE 09/14 AND 09/28 IN BOTH NOTICES. I’ VE ATTACHED THE
APPLICATION (855B) ALONG WITH EFT SET-UP, SUPPLIER
AGREEMENT AND W9 AS REQUESTED BY MIKE. REVOKING THE
PROVIDER NUMBER WILL CREATE A HARDSHIP ON THIS VOLUNTEER
ORGANIZATION AND I HOPE DUE TO THE DISCREPENCIES IN THE
ADDRESS THAT YOU WILL CONSIDER REACTIVATING THE PROVIDER
NUMBER....

CMS Ex. 4. Petitioner thus asserts in this statement, as it does before me, that it did not
receive the September revalidation request or the December warning letter because these
documents were not sent to the correspondence address of record.

CMS construed the form submitted by Petitioner on April 9, 2010 as a CAP request and
returned it to Petitioner without action on May 6, 2010 because CMS determined it was
received past the 30 calendar days allotted for such submission. CMS MSD at 2-3. CMS
asserts that Petitioner never submitted a reconsideration request (but does not ask that the
appeal be dismissed). Jd. at 3. CMS argued that, in any case, Petitioner’s revocation
must stand because “the credible evidence, which includes the undisputed material facts,
supports that Petitioner was not in compliance with the applicable requirements,” so that
CMS is “entitled to summary judgment.” Jd. at 7.

IL. Issue, Findings of Fact, Conclusions of Law
A. Issue

The sole issue presented by the parties in this case is whether the undisputed facts
demonstrate that the revocation of Petitioner’s Medicare billing privileges was legally
authorized.

B. Applicable Standard

CMS seeks summary disposition in the nature of summary judgment. The Departmental
Appeals Board (Board) stated the standard for summary judgment as follows.

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . .. The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an ALJ in deciding a summary judgment motion differs from the ALJ’s role
in resolving a case after a hearing. The ALJ should not assess credibility or evaluate the
weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc, DAB No. 2291, at 5
(2009).

C. Analysis

My findings and conclusions are in the italicized headings supported by the subsequent
discussion below.

1. CMS did not document that Petitioner failed to respond to the September
28, 2009 revalidation notice within 60 days of receipt.
2. CMS is not entitled to summary disposition on the record before me.

CMS argues that “[t]his case requires an application of the law to undisputed facts, and
the issues in this case turn on the legal interpretation of the regulations. .. These
regulations govern revocation of Medicare enrollment and billing privileges, and
interpretation of the regulations and application of those regulations to the undisputed
material facts are required to resolve this case. Accordingly, summary judgment is
appropriate in this matter.” CMS MSD at 5-6. The undisputed facts upon which CMS
relies are that TrailBlazer sent Petitioner notice by its September 28, 2009 letter that
Petitioner had to provide a completed CMS 855 application within 60 calendar days from
the date of that letter (CMS Ex. 1); Petitioner did not submit the required information in
that time; TrailBlazer again notified Petitioner by its December 18, 2009 revocation
warning (CMS Ex. 2) that Petitioner had to meet the revalidation requirements or face
revocation; and Petitioner did not timely respond to that notice. Petitioner argues that
both the September 28, 2009 revalidation letter and the December 18, 2009 revocation
warning were sent to a street address that CMS knew was not Petitioner’s mailing
address. HR.

Petitioner asserts, and CMS does not dispute, that as with several other volunteer
ambulance companies in the very rural area, they only have a street address “for 911
purposes” but cannot receive mail there because no mailbox exists at Petitioner’s physical
location. Letter from Petitioner to TrailBlazer, April 8, 2010. Petitioner claims that, as a
result, it did not receive any correspondence related to this matter until February 2, 2010
when the revocation notice was resent to Petitioner’s mailing address of P.O. Box
290184, Wethersfield, CT 06129. P. Response. Then, on February 17, 2010, Petitioner
received a notice indicating that Petitioner’s billing privileges had been revoked. Id.

As I have noted, CMS does not dispute that it had the information about the
“correspondence/pay-to” address and does not explain why that address was not used for
TrailBlazer’s mailings. Neither party has submitted a copy of Petitioner’s original
enrollment material in TrailBlazer’s files, but I note that a CMS-855 application provides
different sections for listing Petitioner’s practice location information, correspondence
address, and other contact information. The revalidation CMS-855 attached to
Petitioner’s hearing request shows the post office address as the correspondence address.
This application form states that this address “will be used by the fee-for-service
contractor if it needs to contact you directly.” The “65 Park Street” address is listed as
Petitioner’s practice location.

CMS argues that Petitioner was responsible for notifying TrailBlazer of any change in
location, but CMS does not allege that either Petitioner’s practice location address or
correspondence address has changed since Petitioner enrolled in the Medicare program.
See CMS Ex. 5, at (7. Moreover, CMS does not dispute that neither the September 28,
2009 notice letter nor the December 18, 2009 revocation notice were ever sent to
Petitioner at the post office address prior to late January of 2010. According to CMS, on
January 20, 2010 TrailBlazer received the December 18, 2009 revocation warning letter
back as undeliverable, which evidently triggered the decision to send the next notice to
the correspondence address, in Connecticut, on February 9, 2010. Id. at §J 8-9.

CMS does not provide any argument or explanation in response to Petitioner’s account of
the events. This silence leaves me without the benefit of CMS’s reasoning as to the legal
significance of Petitioner’s account. I cannot agree with CMS’s claim that it is
undisputed that Petitioner failed to respond to a revalidation request within 60 days of
receipt. Because that claim is central to CMS’s basis for summary judgment, I must deny
CMS’s motion

3. Dismissal without prejudice and remand is appropriate action based on
the record before me.

I turn next to determining what further process is appropriate to resolve this dispute. As
noted, TrailBlazer did not provide a reconsideration hearing to Petitioner because it
construed Petitioner’s request to be only to submit a CAP, which TrailBlazer rejected as
untimely because it was received more than 30 days (though less than 60 days) after the
revocation notice. I conclude for the reasons explained below that Petitioner’s April 9,
2010 request to TrailBlazer is best construed as seeking reconsideration. A
reconsideration process will allow CMS to develop the record concerning disputed facts
related to the mailing and receipt of the revalidation notice.

After speaking with TrailBlazer representatives, Petitioner submitted to TrailBlazer a
statement on a Part B CAP Request Form provided by TrailBlazer on April 9, 2010.
CMS Ex. 4. TrailBlazer treated this document as only a request for a CAP and rejected it
because the document was received past the 30 calendar days allotted to submit a request
ora CAP. A review of the actual statement made by Petitioner (set out above) suggests
that Petitioner was arguing that the revocation was in error, as well as seeking to show
present compliance by submitting the revalidation information. Thus, Petitioner states
that it is sending “this appeal” with a statement that the notices sent before February 2010
were not received because of TrailBlazer’s use of an incorrect address. These statements
are in the nature of assertions of past error by TrailBlazer rather of current compliance by
Petitioner.

The Board has explained how a CAP is distinct from the contractor reconsideration
process:

After the initial notice of revocation, the supplier has two tracks to seek to
avoid revocation and may elect to pursue either or both concurrently.
[Medicare Program Integrity Manual (MPIM)], Ch. 10, § 19.A. The
supplier, within 60 days, may request “reconsideration” of whether the
basis for revocation is erroneous or, within 30 days, it may submit a CAP to
demonstrate that it has corrected that basis. If the contractor accepts the
CAP, it notifies the supplier, and any reconsideration request is withdrawn.
If the contractor denies the CAP, the reconsideration process may proceed
to a hearing before a hearing officer, who reviews “the Medicare
contractor’s reason for imposing a. . . revocation at the time it issued the
action....” Jd. An unfavorable hearing officer decision is appealable to
an ALJ, who reviews the basis for the revocation. Jd. No provision is
made for an appeal of the contractor’s decision not to reinstate based on the
CAP. Id. The hearing officer conducting the reconsideration (and the ALJ
on appeal of the hearing officer decision) are limited to reviewing the basis
for revocation set out in the initial notice, not the merits of any contractor
decision that corrective action under a CAP was unacceptable.

DMS Imaging, Inc., DAB No. 2313, at 7-8 (2010) (footnote omitted).

In the event that a provider or supplier requests both a CAP and a reconsideration
simultaneously, the Medicare contractor is directed to “first process and make a
determination on the CAP.” MPIM Ch. 15, § 15.25. If the contractor does not accept the
CAP, a contractor Hearing Officer (HO) who was not involved in the initial
determination and CAP review is then to process the reconsideration and determine
whether the initial revocation was justified. /d. “In reviewing an initial enrollment
decision or a revocation, the HO should limit the scope of its review to the Medicare
contractor’s reason for imposing a denial or revocation at the time it issued the action and
whether the Medicare contractor made the correct decision (i.e., denial/revocation).” Jd.

On summary judgment, I must view the factual evidence in the light most favorable to the
non-movant, here Petitioner, and draw all reasonable inferences from the evidence in that
light. I cannot therefore assume the fact that a document is entitled “Part B CAP Request
Form” controls over the substance of the document itself. If the CMS contractor had
treated the CAP Request Form as a request for reconsideration, it appears the request
would have been timely received. In any event, CMS does not address whether, if
considered a request for reconsideration, such request was received within the required
60-day timeframe. Viewing the facts in the light most favorable to Petitioner, I conclude
that Petitioner intended to request reconsideration, which TrailBlazer, the CMS
contractor, failed to provide. Because Petitioner did not receive reconsideration at the
contractor level, this appeal is effectively premature.

Pursuant to 42 C.F.R. § 498.78(b), I may remand “at any time before notice of hearing
decision is mailed.” I therefore dismiss without prejudice and remand the matter to CMS
so that CMS or its contractor may review all relevant files and materials and take
appropriate action.
II. Conclusion

I therefore deny the CMS motion for summary disposition. I remand this case to CMS
for actions consistent with this decision and dismiss the appeal without prejudice to
Petitioner. 42 C.F.R. § 498.78(b). Thus, Petitioner may file a new request for hearing
before me if the decision on remand is unfavorable.

/s/
Leslie A. Sussan
Board Member

